NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-12443

              ANGEL LUIS ALVAREZ   vs.   COMMONWEALTH.


                         August 22, 2018.


            Moot Question.   Practice, Civil, Moot case.


     The defendant, Angel Alvarez, appeals from the order
denying his motion for a stay of execution of his sentence by a
single justice of the county court. We dismiss the appeal as
moot.

     A Superior Court jury found the defendant guilty on
indictments charging three counts of rape of a child and one
count of indecent assault and battery upon a child in November,
2016. The defendant timely appealed, and this court granted
direct appellate review on September 14, 2017. On September 20,
2017, the defendant filed a motion in the Superior Court to stay
execution of his sentence, which the judge denied. The
defendant then re-filed his motion to stay execution of his
sentence as part of his pending appeal before this court. On
November 21, 2017, a single justice of this court denied the
defendant's motion to stay execution of his sentence without a
hearing, and this appeal followed.

     Because our decision in Commonwealth v. Alvarez, 480 Mass.
(2018), vacates the defendant's convictions and remands the case
to the Superior Court for a new trial, the defendant's appeal
from the order denying the motion to stay execution of the
sentence is dismissed as moot. The issue of pretrial release
will be for the trial judge to determine.

                                    So ordered.
                                                                   2


     David Rassoul Rangaviz, Committee for Public Counsel
Services, for the defendant.
     Nathaniel R. Beaudoin, Assistant District Attorney, for the
Commonwealth.